[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON MOTION TO DISMISS
FACTS
The court finds the following facts.
1. Custody of the minor child is with the mother who resides in the state of Texas.
2. An agreement was reached by which the mother obtained custody and moved permissively to Texas with the child, which agreement also contained a provision that there would be significant visitation with the paternal grandmother who is located in this state.
3. There is presently an allegation that the grandmother is not receiving the visitation to which she is entitled.
4. The father is located in Westerly, Rhode Island, adjoining to this state.
5. At the time that the mother moved to Texas, the parties agreed that the Connecticut courts would maintain jurisdiction for a period of two years.
6. That two year period had not expired at the time this motion for modification and contempt was filed. CT Page 7714
LAW
The court reaches the following conclusions of law.
1. The court finds that the child and one contestant, the paternal grandmother, have significant connections with this state, particularly in light of the parties agreement for two years of continuing jurisdiction.
2. There is available in this state, substantial evidence concerning the child's present or future care, protection, training, and particularly, personal relationships.
Because of the foregoing findings of fact and conclusions of law, the motion to dismiss is denied.
Booth, J.